Citation Nr: 1723237	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for left acromioclavicular degenerative joint disease, status post reverse total shoulder arthroplasty, prior to December 4, 2012.

2.  Entitlement to a disability rating in excess of 50 percent for left acromioclavicular degenerative joint disease, status post reverse total shoulder arthroplasty (left shoulder disability), from February 1, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 through February 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2013 and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

During the development of the foregoing appeal, the Lincoln RO issued a May 2013 rating decision, wherein it granted service connection for left acromioclavicular degenerative joint disease, status post reverse total shoulder arthroplasty (left shoulder disability), effective from January 10, 2012.  The RO assigned a 20 percent initial disability rating, effective through December 3, 2012 and a 100 percent temporary total disability rating effective from December 4, 2012 through January 31, 2014.  The assigned 20 percent disability rating was resumed, effective from February 1, 2014.

The Veteran's written claim for a TDIU was received in May 2013.  A formal application for a TDIU was received in October 2013.  That claim was denied initially by the Lincoln RO in a February 2014 rating decision.  The Veteran also perfected a timely appeal of that denial.

Testimony from the Veteran and his spouse was received during an August 2015 video conference hearing.  A transcript of that testimony is associated with the record.

In October 2015, the Board awarded a higher 50 percent disability rating for the Veteran's left shoulder, effective from February 1, 2014.  In relation to the part of the appeal period before February 1, 2014, the Board remanded the matter for referral of the Veteran's left shoulder disability to the Director of the Compensation Service for extra-schedular consideration.  The Board determined also that the issue of the Veteran's entitlement to a TDIU was inextricably intertwined and remanded that issue as well.

In April 2016, the Board granted to the Veteran a TDIU, effective from February 1, 2014.  In relation to the issue concerning the Veteran's entitlement to a higher disability rating for his left shoulder disability prior to February 1, 2014, the Board observed that the matter had not been referred to the Director of the Compensation Service.  Accordingly, the Board remanded that issue again for such action.  The Board determined also that the Veteran's entitlement to a TDIU prior to February 1, 2014 remained inextricably intertwined and remanded that issue as well.

The development ordered in the most recent April 2016 remand has been performed.  The matter now returns to the Board for de novo review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 4, 2012, the Veteran's left shoulder disability was manifested primarily by pain, weakness, and decreased range of motion that included pain free forward flexion to no less than 70 degrees and pain free abduction to no less than 85 degrees.

2.  The Veteran underwent a total left shoulder replacement surgery on December 4, 2012 and he was assigned a 100 percent total disability rating for his left shoulder disability from December 4, 2012 through January 31, 2014 pursuant to the criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5051.

3.  Since February 1, 2014, the Veteran's left shoulder disability has been manifested by ongoing pain, weakness, and decreased range of motion that has included pain free forward flexion to no less than 50 degrees and pain free abduction to no less than 70 degrees.

4.  Prior to February 1, 2014, the symptoms and impairment associated with the Veteran's left shoulder disability did not prevent the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for left acromioclavicular degenerative joint disease, status post reverse total shoulder arthroplasty, prior to December 4, 2012, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5051, 5201 (2016).

2.  The criteria for a disability rating in excess of 50 percent for left acromioclavicular degenerative joint disease, status post reverse total shoulder arthroplasty from February 1, 2014 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5051 (2016).

3.  The criteria for a TDIU prior to February 1, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A January 2012 letter notified the Veteran of the evidence needed to substantiate his claim and the process by which VA assigns disability ratings and effective dates.  Thus, VA's duty to notify the Veteran has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claims.  His claim submissions, lay statements, Board hearing testimony, VA treatment records, and identified and relevant private treatment records have been obtained and associated with the record.  The Veteran was afforded multiple VA examinations of his left shoulder and to assess his functional capacity in February 2012, September 2012, December 2013, September 2014, and December 2015.  The findings and opinions from those examinations, considered together with the other evidence of record, are fully adequate for the purpose of determining the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Disability Ratings for Left Shoulder Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Prior to February 1, 2014, the Veteran's left shoulder disability was rated in accordance with the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5201.  Those criteria provide for rating disabilities due to loss of motion of the arm and provide different rating schedules depending on whether the arm involved is of the major (dominant) or minor (non-dominant) arm.  Here, the Veteran has reported during his VA examinations and during his Board hearing that he is right hand dominant.  Hence, his left shoulder disability is rated under DC 5201 in accordance with the schedule for the minor upper extremity.  Subject to the above, the criteria under DC 5201 provide for a maximum schedular 30 percent disability rating for the minor shoulder where the evidence shows limitation of motion to 25 degrees or less to the side (i.e., abduction).

For reference, the Board notes that the normal ranges of shoulder motion include flexion (forward elevation) from 0 degrees to 180 degrees, abduction (elevation of the arm to the side) from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

For the period from February 1, 2014, the Veteran's left shoulder disability has been rated pursuant to DC 5010-5051, which are the criteria used for rating residual disabilities associated with shoulder replacement surgery (prosthetic replacement).  Those criteria provide for a 20 percent minimum disability rating for the minor arm.  A 50 percent disability rating is warranted where shoulder replacement in the minor shoulder has resulted in chronic residuals consisting of severe, painful motion or weakness.  A 100 percent disability rating is to be assigned for one year following implantation of the prosthesis.

Other rating criteria applicable to shoulder disabilities are available under DCs 5200 through 5203.  The criteria under DC 5200, which applies to ankylosis of the scapulohumeral articulation, and under DC 5202, which applies to impairment of the humerus including fibrous union, nonunion (false flail joint), and loss of the humerus head (flail shoulder), are inapplicable to this case because those manifestations are not shown in the record during the appeal period at issue.  The criteria under DC 5203 do not provide for disability ratings higher than 20 percent for the minor shoulder.  As such, those criteria do not assist the Veteran in this case and are also inapplicable.

	A.  Prior to December 4, 2012

As mentioned, the Veteran's left shoulder disability was rated as being 20 percent disabling prior to December 4, 2012.  In his January 2012 claim for an increased disability rating, the Veteran reported that he was having ongoing pain in his left shoulder and that the pain symptoms were disturbing his ability to sleep.

In February 2012, the Veteran was afforded a VA examination to determine the symptoms and degree of impairment associated with his left shoulder disability.  At that time, he continued to report chronic left shoulder pain that had a baseline severity of 3.5 out of 10 and a severity of seven out of 10 at its worst.  He also reported occurrences of flare-ups of increased pain and further lost left shoulder motion.  In terms of function, he stated that he was unable to lift more than 40 pounds with his left upper extremity.

On examination, the Veteran was able to produce left shoulder motion that included flexion to 110 degrees, with pain beginning from 90 degrees, and abduction to 100 degrees, with pain beginning at 90 degrees.  Repetitive motion was not productive of additional loss of motion or other loss of function.  By comparison, right shoulder motion included flexion to 140 degrees with pain beginning at 130 degrees and painless abduction to 150 degrees.  There was no additional loss of motion or other function following repetition.  Cross body adduction tests for passive adduction were normal.  Palpation over the left shoulder was productive of pain.  Demonstrated muscle strength was full in all planes of movement for both shoulders.  Tests for rotator cuff injury in the left shoulder were normal.  The examiner noted that there was no evidence of ankylosis.  X-rays of the shoulder were interpreted as showing degenerative arthritis.

VA treatment records show that the Veteran's left shoulder pain symptoms were treated with periodic cortisone shots, administered in February, June, and July of 2012.  During VA treatment in July 2012, the Veteran continued to report chronic left shoulder pain.  A physical examination confirmed the presence of mild lateral shoulder pain.  Active motion included abduction to 100 degrees and full forward flexion.  Internal rotation was to the Veteran's belt line.  Rotator cuff strength was 4/5 with resistance of abduction and internal rotation.  Impingement and cross-chest tests were positive.  X-rays showed moderate left AC joint and glenohumeral joint degenerative joint disease with a large subacromial spur.

During private treatment with Dr. J.E.B. in August 2012, the Veteran demonstrated tenderness over the left Codman's, biceps, and AC joint.  Glenohumeral and subacromial crepitus were present.  Active left shoulder motion included elevation that ranged from 70 to 80 degrees and external rotation to 25 degrees.  Passive elevation was to 90 degrees.  Dr. J.E.B. noted that a private MRI study earlier that month indicated rotator cuff tear arthropathy with chronic tears of the supraspinatus and infraspinatus and upper scapularis.  The study also showed evidence of some posterior wear of the glenoid.  Dr. J.E.B. recommended that the Veteran undergo a left shoulder total replacement surgery.

During a September 2012 VA examination, the Veteran reported an ongoing history of degenerative joint disease in his left acromioclavicular joint and glenohumeral joint with rotator cuff injuries.  He continued to report occurrences of flare-ups that were marked by increased pain and further loss of left shoulder motion.  He reported that he was being scheduled to undergo a total shoulder replacement procedure.

On examination, the Veteran demonstrated left shoulder flexion to 100 degrees, with pain beginning at 85 degrees, and abduction to 90 degrees, with pain beginning at 85 degrees.  The Veteran was unable to participate in repetitive motion testing due to reported pain.  By comparison, right shoulder motion consisted of flexion and abduction both to 170 degrees, with pain reported at the endpoint of motion.  Pain was present during palpation over the shoulder.  Guarding behavior was observed.  Still, no evidence of ankylosis was observed.  Muscle strength was diminished to 4/5 in both planes of motion in the left shoulder.  Tests for rotator cuff conditions revealed were positive.  X-rays of the left shoulder again revealed arthritis.  MRI studies from August 2012 were also reviewed and noted for showing chronic rotator cuff tear with atrophy of the supraspinatus and infrapinsatus muscles; chronic biceps tendon tear; subscapularis tendinosis and intrasubstance tear; moderate glenohumeral joint effusion; and, mild glenohumeral and severe acromioclavicular degenerative joint disease.

The evidence for the period before February 1, 2014 shows that the Veteran was consistently capable of producing pain free left arm abduction to no less than 85 degrees, even after repetitive motion.  Given the extent of pain free left shoulder motion demonstrated by the Veteran over the course of the appeal period, the Veteran's disability picture for that period neither meets nor approximates that associated with the assignment of a disability rating higher than 20 percent under DC 5201.  The criteria for a disability rating higher than 20 percent under DC 5201 are not met.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) identified a three-step inquiry for determining whether an extra-schedular disability rating is warranted.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, in order to afford justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In applying the first prong established by the Court in Thun, the Board recognizes that the reported symptom of sleep impairment is not listed among the criteria for evaluating the left shoulder.  Nevertheless, the Board finds that neither this manifestation or the other symptoms resulting from that disability either alone or in combination with other service-connected disabilities, present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Here, there is no evidence of a "marked interference" with employment for this period.  For example, even shortly after surgery, in a March 2013 private treatment visit with Dr. J.E.B., the treating physician opined that the Veteran was capable of returning to work in a light duty capacity, with restrictions of lifting no more than 20 pounds, carrying no more than 10 pounds, working overhead only occasionally, and lifting overhead no more than 10 pounds.  There was no identification of evidence prior to December 2012 suggesting "marked" interference with employment.  Additionally, there is no evidence of "frequent" hospitalizations for treatment or surgery for any service-connected disability during this period.  As such, it cannot be said that the available schedular disability ratings are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular rating for the Veteran's left shoulder disability are not met prior to December 4, 2012.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

	B.  From February 1, 2014

VA treatment records show that the Veteran underwent a left shoulder total replacement procedure on December 4, 2012.  In accordance with DC 5051, the Veteran was awarded a 100 percent disability rating for his left shoulder disability, effective from December 4, 2012 through January 31, 2014, for post-surgical convalescence.  Effective from February 1, 2014, the pre-surgical 20 percent disability rating was assigned, also in accordance with the criteria under DC 5051.  In October 2015, the Board awarded a higher 50 percent disability rating for the Veteran's left shoulder disability, effective from February 1, 2014, as well as a TDIU from that date.  The Veteran now asserts entitlement to a higher disability rating for his left shoulder disability for the period from February 1, 2014.

Records for VA treatment in February 2014 reflect that the Veteran was reporting continuing left shoulder pain.  Although the record notes that the Veteran was demonstrating marked limitation of motion actively and pain during passive range of motion, specific range of motion findings expressed in degrees are not reported.

During an August 2014 informal hearing with a VA Decision Review Officer (DRO), the Veteran reported that he was able at that time to lift up to 10 pounds with his left arm, however, reported recent difficulty carrying a gallon of milk with his left hand.  He continued to report difficulty sleeping, presumably due to pain symptoms.

In a September 2014 statement, the Veteran's spouse related that the Veteran was demonstrating ongoing left arm pain and that he had difficulty performing tasks such as cleaning around their house, lifting heavy objects such as the mattress, and yard work; using his arms above his shoulders; and, putting on his socks.  She stated that overall the Veteran's left shoulder disability seemed to be worsening over time.  Notably, she reported that she was a registered nurse.

During a September 2014 VA examination, the Veteran continued to report left shoulder pain and general difficulty with using his left upper extremity.  He stated that he had a tendency of dropping items from his left hand and gave a recent example of dropping a gallon of milk while attempting to carry it with his left hand.  He reported also having difficulty dressing himself.

Demonstrated left shoulder flexion was to 50 degrees with pain reported at the endpoint.  Left shoulder abduction was to 80 degrees with pain reported from 70 degrees.  Repetitive motion was not productive of further loss of motion or other loss of function.  For comparison purposes, right shoulder motion included flexion and abduction to 90 degrees with pain beginning at 80 degrees.  Pain was present during palpation over both shoulders and guarding behavior was observed during examination and testing of the left shoulder.  Muscle strength in the left shoulder was diminished to 4/5 in all planes of motion.  No evidence of ankylosis was observed.  Tests for rotator cuff conditions were negative.  X-rays continued to show ongoing arthritis in the Veteran's left shoulder.  In terms of function, the examiner opined that the Veteran is unable to perform activities that involve lifting.

During the August 2015 Board hearing, the Veteran testified that pain symptoms were impairing his ability to sleep.  In that regard, he described that he had discomfort in his shoulder after sleeping on his back for more than four or five hours and that he was often required to move to his chair to continue sleeping.  He also testified that he was unable to lift more than 10 pounds using his left hand, compared to 40 pounds with his right hand.

The Veteran's spouse added testimony that she had 25 years of occupational experience as a registered nurse in an intensive care unit and post-open heart unit.  Concerning the Veteran's shoulder, she related that the Veteran's condition had deteriorated overall since his December 2012 total replacement surgery.  She testified that the Veteran had been receiving cortisone shots once every three months.

In December 2015, the Veteran underwent a VA examination of his service-connected disabilities as part of development of his TDIU claim.  At that examination, the examiner stated that the function associated with the Veteran's shoulders was limited to work at his waist level with limited use generally of his arms.  The examiner opined that the Veteran would be unable to lift more than 10 pounds.  The examiner noted that the Veteran appeared to be well-dressed and groomed for his examination and was able to converse normally with the examiner.  Overall, the examiner opined, there was no demonstrable disruption with any activities of daily living.

As discussed, the 50 percent disability rating assigned for the Veteran's left shoulder disability over the appeal period at issue pursuant to DC 5051 represents the maximum schedular rating under those criteria.  Moreover, other criteria for rating shoulder disabilities are not applicable to this case.  As such, a higher disability rating for the Veteran's left shoulder disability over the period from February 1, 2014 cannot be assigned.

	D.  Conclusions

The Veteran is not entitled to an initial disability rating in excess of 20 percent for his left shoulder disability prior to December 4, 2012.  He is also not entitled to a disability rating in excess of 50 percent for his left shoulder disability from February 1, 2014.  To that extent, this appeal is denied.

III.  TDIU prior to February 1, 2014

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

In an October 2013 TDIU application, the Veteran asserted that he had not worked in a full-time capacity since May 20, 1993 because of his left shoulder disability.  He reported an occupational history that included work as a freight delivery worker since 1987.  He reported education through high school and did not report other formal education or training.  Notably, he has not directed VA to a specific medical treatment or opinion that declared him unable to work in 1987.

Consideration may be given to a veteran's level of education, special training, and previous work experience; but, age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or, 5) multiple disabilities incurred as a prisoner of war.

Pertinent to the part of the appeal period at issue, service connection was in effect for the Veteran for:  the Veteran's left shoulder disability, rated 20 percent disabling prior to December 4, 2012 and 100 percent disabling from December 4, 2012 through January 31, 2014; moderate right acromioclavicular joint osteoarthritis and mild right glenohumeral osteoarthritis, rated 20 percent disabling; residuals of cyst removal from the right mandibular area, rated 10 percent disabling; neck problems, rated 10 percent disabling from May 29, 2013 through January 31, 2014; bilateral hearing loss, rated non-compensable; and, a post-surgical left shoulder scar, also rated non-compensable.  The Veteran's right and left shoulder disabilities involve both of the Veteran's upper extremities, and as such, will be treated as a single disability rated as 50 percent disabling prior to December 4, 2012 and 100 percent disabling from December 4, 2012 through January 31, 2014.  38 C.F.R. §§ 4.16 (a), 4.25, and 4.26.  Based on the foregoing disabilities, the Veteran had a 60 percent combined disability rating prior to May 29, 2013; a 60 percent combined disability rating from May 29, 2013 through December 4, 2012; and, a 100 percent disability rating from December 4, 2012 through January 31, 2014. 38 C.F.R. § 4.25.  Under the circumstances, the criteria for a schedular TDIU pursuant to 38 C.F.R. § 4.16 (a) are not met prior to December 4, 2012, but are met for the period from December 4, 2012 through January 31, 2014.

The Board incorporates by reference the medical history outlined above concerning the Veteran's left shoulder disability.  In addition to the same, the Board notes that the records for treatment during the Veteran's period of convalescence following the Veteran's December 4, 2012 left shoulder surgery include a December 5, 2012 physical therapy note.  That record shows that immediately following surgery, the Veteran was estimated as retaining approximately 30 degrees of forward flexion in his left shoulder.  Subsequent records show that the left shoulder was maintained in a sling through approximately March 2013.

During a March 2013 private treatment visit with Dr. J.E.B., the treating physician noted that the Veteran was able to abduct his left shoulder to 45 degrees without pain, but that grip strength in the left hand was diminished.  Dr. J.E.B. did not specify in the record as to the degree to which the grip strength was decreased.  Still, he opined that the Veteran was capable of returning to work in a light duty capacity on March 6, 2013, with restrictions of lifting no more than 20 pounds, carrying no more than 10 pounds, working overhead only occasionally, and lifting overhead no more than 10 pounds.

During a December 2013 VA examination, the Veteran related ongoing left shoulder pain and inability to lift more than 10 pounds with his left upper extremity.  He also reported flare-ups of pain symptoms after attempting to lift or move his shoulder.

An examination conducted at that time revealed left shoulder forward flexion to 80 degrees with pain reported at the end of motion.  Abduction was to 70 degrees, also with pain reported at the end of motion.  Comparatively, motion in the Veteran's right shoulder included flexion to 140 degrees with pain at the endpoint.  Abduction was to 125 degrees, also with pain at the endpoint.  Repetitive motion was not productive of additional loss of motion.  No evidence of ankylosis was observed.  Pain was present during palpation over the left shoulder and guarding behavior was observed.  Muscle strength in the left shoulder was diminished to 4/5 during both flexion and abduction.  Tests for rotator cuff injuries were normal.  A surgical scar associated with the December 2012 surgery was observed on the left shoulder.  The scar was determined as being pain free, stable, and involving an area of less than 39 square centimeters (six square inches).

In terms of overall functioning, the examiner notes that the Veteran was reporting that he is right-handed and that he was required to do most things with his right upper extremity due to impairment in his left shoulder.  In relation to the right shoulder, the Veteran reported fairly normal functioning and demonstrated the ability to reach overhead to 145 degrees of flexion without pain.  He also demonstrated the ability to reach behind his back and without evidence of painful motion.  Muscle strength in the right upper extremity was full.  The examiner opined that speaking strictly in relation to the Veteran's right shoulder, he may have difficulty with repetitive work.

In regard to the left shoulder, the examiner opined overall that the Veteran was more limited.  The examiner states that the Veteran demonstrated the ability to button and unbutton his shirt, work with suspenders, and forward flexion to 80 degrees.  The Veteran also reported the ability to lift up to 30 pounds with his left arm.  The examiner observed that the Veteran demonstrated inability to raise his elbow above shoulder level.  On review of the claim file, the examiner noted that post-surgery records from March 2013 note that left shoulder pain symptoms were well-controlled and that the Veteran was progressing with physical therapy.  Range of motion tests at that time revealed forward flexion to 110 degrees.

In view of the foregoing, the examiner concluded that the Veteran was not a candidate to work over shoulder level or to perform medium to heavy work.  The examiner stated that the Veteran was limited to carrying 20 pounds or less with his left upper extremity and that he was to avoid frequent repetitive left upper extremity motion.  Overall, the examiner states, the Veteran had a moderate disability in his left shoulder and a mild disability in his right shoulder.

Notably, the Veteran has not asserted anywhere in the record that his work capacity has been affected to any degree by his service-connected hearing loss, neck disability, or residuals associated with cyst removal from his right mandibular area.  Indeed, the records show only that the Veteran wears hearing aids that require regular maintenance and cleaning during VA treatment visits.  Speech recognition scores remained consistently at 100 percent in the Veteran's right ear and 96 percent in his left ear.  In that regard, there is no information in those treatment records that the Veteran's hearing loss was to such a degree that it would impair occupational or other functioning.  Also, there is no information in the record of any functional impairment associated with the Veteran's neck disability or cyst residuals.

In a September 2016 administrative opinion, VA's Director, Compensation Service opined that none of the available evidence supports the contention that the Veteran is entitled to a TDIU at any point before December 4, 2012.

Based on the foregoing evidence, the Board concurs with the Director's opinion and concludes that the Veteran is not entitled to a TDIU for any portion of the appeal period before February 1, 2014.  In that regard, the evidence does show that the Veteran experienced symptoms primarily due to pain, weakness in the left upper extremity, and decreased left shoulder motion prior to February 1, 2014.  Nonetheless, given the extent of retained motion and function shown during his multiple VA examinations, the overall disability picture associated with the Veteran's left shoulder disability is not consistent with the finding that he was prevented from securing or following a substantially gainful occupation.

Although the evidence shows that the Veteran underwent left shoulder replacement surgery on December 4, 2012, functional limitation associated was compensated by the award of a total 100 percent disability rating from December 4, 2012 through January 31, 2014.  Indeed, the post-surgical treatment records indicate that the Veteran did retain some degree of left shoulder motion even immediately after the surgery, and also, that he was released to return to light duty work with certain physical restrictions as early as March 6, 2013.  Such restrictions included the freedom to perform work that involves lifting up to 20 pounds, carrying up to 10 pounds, lifting up to 10 pounds above his shoulder occasionally, and even working overhead occasionally.

Dr. J.E.B.'s March 2013 work release and the work restrictions given therein are not contradicted by other opinions or any subsequent findings concerning the Veteran's functional capacity.  Indeed, they are consistent with the physical and functional findings expressed in the subsequent December 2013 VA examinations.  Hence, the evidence also does not depict a disability picture that is consistent with the assignment of a TDIU for any part of the appeal period through January 31, 2014.  

In summary, the Veteran is also not entitled to a TDIU prior to February 1, 2014, and the benefit sought on appeal is denied.


ORDER

An initial disability rating in excess of 20 percent for left acromioclavicular degenerative joint disease, status post reverse total shoulder arthroplasty, prior to December 4, 2012, is denied.

A disability rating in excess of 50 percent for left acromioclavicular degenerative joint disease, status post reverse total shoulder arthroplasty, from February 1, 2014, is denied.

A TDIU prior to February 1, 2014 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


